RODGERS, Presiding Justice:
This is an appeal from an order issued in the Circuit Court of Forrest County, Mississippi, denying the appellant the right to expunge a grand jury report.
The final report of the January 1972 Grand Jury of Forrest County, Mississippi, contained therein certain derogatory statements and allegations concerning the release of inmates granted executive clemency by the then Governor, Honorable John Bell Williains. The verbiage of these statements is set out in the - petition to expunge.
This Court has already addressed itself to a similar issue as in this case when it handed down the decision in In re Davis, 257 So.2d 884 (Miss.1972). In Davis we held that the grand jury had broad powers to indict public officials for wrongful neglect of their duty. This power is granted to the grand jury under Section 175, Mississippi Constitution 1890. Section 175 reads as follows:
“All public officers, for wilful neglect of duty or misdemeanor in office, shall be liable to presentment or indictment by a grand jury; and, upon conviction, shall be removed from office, and otherwise punished as may be prescribed by law.”
*400This Court pointed out in Davis, supra, that although the grand jury had the power to indict, it did not have the power to file a report charging no crime, but reflecting on or criticizing the conduct of specified officials and individuals.
We are of the opinion that In re Davis, supra, is dispositive of the issue in this case. We hold, therefore, that the order of the trial court refusing to expunge the derogatory statements with reference to Governor John Bell Williams from the grand jury record should be and the same is hereby set aside. The Clerk of the Circuit Court of Forrest County, Mississippi, is directed to physically expunge from the grand jury report herein the statements complained of by the appellant.
Reversed and rendered.
GILLESPIE, C. J., and PATTERSON, INZER, ROBERTSON, SUGG and BROOM, JJ., concur.